 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 328 Bebley Enterprises, Inc. 
and
 International Union o
f Painters a
nd Allied Trades, AFL
ŒCIO, 
Local 
Union No
. 7 a/w International Union of Painters 
and Allied Trades. 
 Case 8
ŒCAŒ38181  December 29, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 On 
December 11, 2009
, Administrative Law Judge A
r-thur J. Amchan issued the attached decision.  The R
e-spondent filed e
xceptions and a supporting brief, and the 
General Counsel filed exceptions and a supporting brief.
 The 
National
 Labor
 Rel
ations
 Board
 has
 delegated
 its 
autho
rity in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt
 the re
commended Order as modified and set 
forth in full below.
2   AMENDED 
REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 

desist and to take certain affirmative a
ction designed to 
effec
tuate the policies of the Act.
 Specifically, having found that the Respondent viola
t-ed Section 8(a)(3) and (1) by
 reducing
 Bobby Hill™s 
work hours, by changing his 
job classification from l
a-borer to clerk,
 by issuing him written discipline, 
and 
by 
discharg
ing him, we shall order the Respondent to offer 
Hill
 full reinstatement to his former 
laborer 
job, or, if that 
job no longer exists, to a substantially equivalent pos
i-tion, 
restoring his working hours to that which he worked 
prior to the unlawful reduction
 of work hours, 
without 
prejudice to his seniority or any other rights or
 privileges 
1 The Respondent has excepted to some of
 the judge's credibility 
findings.
  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall
 Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing 
the
 findings.
 2 We find merit in t
he 
General
 Counsel
™s cross
-exceptions
 to the 
judge
™s inadvertent
 omission of standard
 remedial language for some of 
the violations found
.  Accordingly, we have amended the judge™s rem
e-dy, modified his recommended Order and substituted a new notice
. Additionally, we shall 
modify the judge™s recommended remedy 
in 
accordance with our decision
 in 
Kentucky River Medical Ce
nter
, 356 
NLRB
 6 (2010), by requiring that backpay and other monetary awards 
shall 
be paid with interest compounded on a daily basis.
  We shall 
modify the judge™s recommended Order to provide for the posting of 
the notice in ac
cord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).
     
  previously enjoyed, and to make him whole for any loss 
of earnings and other ben
efits suffered as a result of the
 discrimination against him.
 Backpay shall be computed in 
accordance with 
F. W. 
Woolworth Co.
, 90 NLRB 289 (1950)
, with interest as 
prescribed in 
New Horizons for the R
etarded
, 283 NLRB 
1173 (1987)
, plus daily compound interest as prescribed 
in 
Kentucky River Medical Center
, supra
.  The Respon
d-ent shall also be r
equired to expunge from its files and 
records any and all refe
rences to the unlawful reduction 
of 
Hill™s 
work hours
, the 
unlawful 
change in job classif
i-cation, the unlawful wri
tten discipline and the unlawful 
discharge
, and to notify 
him
 in writing that th
is has been 
done and that the redu
ction of work hours
, change in job 
classification, written discipline and di
scharge
 will not be 
used against 
him
 in any way.
 Having found that the Respondent violated Section 
8(a)(5) and (1) of the Act by repudiating the p
rovisions 
of its 
automatically renewed 
2004Œ200
6 collective
-bargaining agreement, we shall order the Respondent to 

honor the terms and conditions of that agre
ement, and 
any automatic renewal or extension of it.
3  The Respon
d-ent shall also be ordered, if re
quested by the Union, to 
rescind changes in employment terms made on and after 

its r
epudiation of the collective
-bargaining agreement.  
To the extent that any unlawful unila
teral changes have 
improved the terms and conditions of emplo
yment of 
unit employee
s, the O
rder set forth below shall not be 
construed as requiring or authorizing the Respondent to 

rescind such improvements unless requested to do so by 
the Union. 
 We shall order the Respondent to make all contractua
l-ly-required 
contributions
 to 
fringe
 benefit
 funds
 that it 
has 
failed to make
 since January 2009
, including any 
additional amounts due the funds on behalf of the unit 

employees in accordance with 
Merr
yweather Optical 
Co.
, 240 NLRB 1213, 1216 fn. 7 (1979)
.  Further, the 
Respondent shall reimburs
e unit employees for any e
x-penses ensuing from its failure to make the required co
n-tributions, as set forth in 
Kraft Plumbing & Hea
ting
, 252 
NLRB 891, 891 fn. 2 (1980)
, enfd. mem. 
661 F.2d 940 
(9th Cir. 1981)
, such amounts to be computed in the 
manner set 
forth in 
Ogle Protection Se
rvice
, 183 NLRB 
682 (1970)
, enfd. 444 F.2d 502 (6th Cir. 1971)
, with i
n-terest as prescribed in 
New Horizons for the Retarded
, supra
, plus daily compound interest as prescribed in 
Ken-tucky River Med
ical Center
, supra
.4  In order t
o remedy 
3 We 
shall 
leave to compliance 
the issue of 
whether the contract r
e-newed again in October 2009.
 4 To the extent that an employee has made personal contributions to 
a benefit fund that have been accept
ed by the fund in lieu of the R
e-spondent's delinquent contributions during the period of the delinque
n-
356 NLRB No. 64
                                                                                                                        BEBLEY ENTERPRISES
 329 the Respondent™
s failure to deduct e
mployee union dues 
as required by the 
agreement, we shall order the R
e-spondent to deduct and remit union dues pursuant to va
l-id checkoff authoriz
ations that have not been deducted 
since 
January 2009
, with intere
st as pr
escribed in 
New 
Horizons for the Retarded
, supra
, plus daily co
mpound 
interest as prescribed in 
Kentucky River Medical Center
, supra
. Finally, having found that the Respondent violated 
Section 8(a)(5) and (1) by failing to provide the Union 
with in
formation that is necessary and rel
evant to its role 
as the limited exclusive bargaining represent
ative of the 
unit employees, we shall order the Respondent to furnish 

the Union with the information 
that 
it requested 
on D
e-cember 10, 2008 and
 January 29
, 20
09. ORDER
 The 
National Labor Relations Board orders that the 
Respo
ndent, 
Bebley
 Enterprises, 
Inc., 
Toledo, Ohio, its 
off
icers, agents, successors, and assigns, shall
 1. Cease and desist from
 (a) 
Implicitly
 threatening
 employees with 
loss of e
m-ployment if t
hey continued to support and remain me
m-bers of the Union
. (b) Reducing the 
working hours, changing the job cla
s-sification
, issuing written discipline, d
ischarging, or ot
h-erwise discriminating against emplo
yees, because they 
support International 
Union of P
ainters and Allied 
Trades, AFL
ŒCIO, Local Union No. 7 a/w International 
Union of Painters and Allied Trades
, or any other labor 
organization.
 (c) Repudiating 
and/or te
rminating its
 collective
-bargaining agreement
 with the Union
, and any automatic 
renewal o
r extension of it
.  (d) F
ail
ing
 and refusing 
to 
make all contractually
-required 
contributions
 to 
fringe
 benefit
 funds
 and failing 
to 
deduct
 and remit
 employee union dues
 purs
uant to 
valid checkoff authoriz
ations. 
 (e) 
Failing to furnish the Union with info
rmation that 
is necessary and relevant to its role as the limited excl
u-sive collective
-bargaining representative of the unit e
m-ployees
 in the following appropriate ba
rgaining unit:
  All specialized service workers, trainees, and helpers 

employed at the Emp
loyer™s Toledo, Ohio f
acility, but 
excluding office clerical employees, professional e
m-ployees, and all guards and supervisors as defined in 
the Act.
  cy, the Respondent will reimburse the employee, but the amount of 
such reimbursement will constitute a setoff to any amount that the 
Respondent ot
herwise 
owes the fund.  
 (f) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of
 the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following a
ffirmative action necessary to 
effectuate the policies of the Act.
 (a) Within 14 
days from the date of the Board™
s Order, 
offer Bobby Hill full reinstatement to his former 
laborer 
job or, if that job no longer exists, to a substantially 

equivalent pos
ition, 
restoring his working hours to those 
that he worked prior to the unlawful reduction of his 

working hours, 
without prejudice to his seniority or any 
other rights or privileges pre
viously enjoyed.
 (b) Make Bobby Hill whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion against him
, with interest,
 in the manner set forth in 
the 
amended 
remedy section of the decision.
 (c) Within 14 days from the
 date of 
this
 Order, remove 
from its files any reference to 
the unlawful reduction of 

working hours, the
 unlawful 
change in job classification, 
the 
unlawful written 
discipline,
 and 
the 
unlawful 
dis-
charge
, and within 3 days thereafter notify 
Bobby Hill
 in 
writing that this has been done and that the
 unlawful r
e-duction of working hours, unlawful change in job class
i-fication, unlawful written discipline, and unlawful di
s-
charge
 will not be used against him in any way.
 (d) 
Honor the collective
-bargaining 
agreeme
nt with the 
Union, and any automatic renewal or extension of it, 

including making contractually
-required contributions to 
fringe benefit funds, 
deducting 
dues pursuant to 
valid 
checkoff authorizations and remitting amounts deducted 

to the Union, and comply
ing with all other terms for all 
emplo
yees in the bargaining unit.
  (e) 
On request of the Union, rescind all changes in 
terms and conditions of emplo
yment for bargaining unit 
employees made 
during
 and after 
Dece
mber 2008
, and 
make whole all e
mployees, the 
Union, and fringe benefit 
funds, with interest, for any losses 
that 
they may have 
suffered as a result of the failure to honor the collective
-bargaining agreement, and any automatic renewal or e
x-tension of it, in the manner prescribed in the
 amended
 remedy
 section of th
is decision.
  However, nothing in 
this Order shall
 be construed as requiring or authorizing 
the Respondent to rescind 
any ben
efit previously granted
 unless requested to do so by the Union.
  (f) 
Furnish the Union with the information 
that 
it r
e-quested 
on December 10, 2008 and
 January 29
, 200
9. (g) Preserve and, within 14 days of a request, or such 
additional time as the Regional D
irector may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all pay
roll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-                                                                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 330 tronic copy of such records if stored in ele
ctronic form, 
necessary to an
alyze the amount of backpay due under 
the terms of thi
s Order.
 (h) Within 14 days after service by the Region, post at 
its Toledo, Ohio 
facility
 copies of the attached notice 
marked ﬁAppendix.ﬂ
5  Copies of the n
otice, on forms 
provided by the Regional Director for Region 8, after 
being signed by the Responden
t's authorized represent
a-tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted. 
 In addition to physical posting of paper n
otices, 
notices
 shall be distri
buted electronically, such as by 
email, posting on an intranet or an internet site, and/or 

other electronic means, if the Respo
ndent customarily 
communicates with its employees by such means.  
Rea-sonable steps shall be taken by the Responde
nt to ensure 
that the notices are not altered, defaced, or covered by 

any other material. In the event that, during the pendency 
of these proceedings, the Respo
ndent has gone out of 
business or closed the facility involved in these procee
d-ings, the Respo
ndent shall duplicate and mail, at its own 
expense, a copy of the notice to all current e
mployees 
and former employees e
mployed by the Respondent at 
any time since December 10, 2008.
 (i) Within 21 days after service by the Region, file 
with the Regional Dire
ctor a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
  APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the Unite
d States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has o
rdered us to post and obey 
this Notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us
 on 
your behalf
 Act together with other employees for your ben
e-fit and 
protection
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of 
Appeals E
nforcing an Order of the 
National Labor Relations Board.ﬂ
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 impli
cit
ly threaten you with 
loss of e
m-ployment for continuing to support and remain me
mbers 
of the Un
ion
. WE WILL NOT
 reduc
e your
 working hours, change your 
job classification
, issue you written discipline, d
ischarg
e, or otherwise discriminat
e against 
you
, because 
you
 sup-port Inte
rnational 
Union of Painters and Allied Trades, 
AFL
ŒCIO, Local Union No. 7 a/
w Inte
rnational Union of 
Painters and Allied Trades
, or any other labor organiz
a-tion.
 WE WILL NOT
 repudiat
e and/or terminate our
 collective
-bargaining agreement
 with the Union
, and any aut
omatic 
renewal or extension of it
. WE WILL NOT
 fail 
and refuse 
to 
make all contractually
-required 
contributions
 to 
fringe
 benefit
 funds
 and fail to 
deduct
 and remit
 employee union dues
 pursuant to a va
l-id checkoff a
uthorization
. WE WILL NOT
 fail to furnish the Union with info
r-mation that is necessary and relevant to its ro
le as the 
limited exclusive collective
-bargaining represe
ntative of 
the unit employees
 in the following appropriate bargai
n-ing unit:
  All specialized service workers, trainees, and helpers 

employed at the Employer™s Toledo, Ohio f
acility, but 
excluding off
ice clerical employees, professional e
m-ployees, and all guards and supervisors as defined in 
the Act.
  WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

guara
nteed you by Section 7 of the Act.
 WE WILL
, within 14 days from the date of the Board's 
Order, offer Bobby Hill full rei
nstatement to his former 
laborer job or, if that job no longer exists, to a substa
n-tially equivalent position, restoring his working hours to 
those that he worked prior to 
the unlawful reduction of 
his working hours, without prejudice to his senio
rity or 
any other rights or privileges previously enjoyed.
 WE WILL 
make Bobby Hill whole for any loss of ear
n-ings and other benefits suffered as a result of the discri
m-ination again
st him
, with interest
. WE WILL
, within 14 days from the date of 
the Board™s
 Order, remove from 
our
 files any reference to 
the unla
w-ful redu
ction of working hours, the
 unlawful 
change in 
job classification, the 
unlawful written 
disc
ipline,
 and 
the 
unlawful 
discharge
, and
 WE WILL
, within 3 days therea
f-ter
, notify 
Bobby Hill
 in writing that this has been done 
and that the
 unlawful reduction of working hours, unla
w-ful change in job classification, unlawful written disc
i-                                                            BEBLEY ENTERPRISES
 331 pline, and unlawful discharge
 will not be 
used against 
him in any way.
 WE WILL 
honor the collective
-bargaining 
agreemen
t with the Union, and any automatic r
enewal or extension 
of it, including making contractually
-required contrib
u-tions to fringe benefit funds, making dues d
eductions 
pursuant to c
heckoff authorizations and remitting 
amounts deducted to the Union, and complying with all 
other terms.
   WE WILL 
on request of the Union, rescind all changes 
in 
your 
terms and conditions of e
mployment made 
during
 and after 
December 2008
, and make
 whole
 all bargaining 
unit employees
, the Union, and fringe benefit funds, with 
interest, for any losses 
that 
they may have suffered as a 
result of 
our
 failure to honor the collective
-bargaining 
agre
ement, and any automa
tic renewal or extension of it.
 WE WILL 
furni
sh the Union with the information 
that 
it 
requested 
on December 10, 2008 and
 January 29
, 200
9.  BEBLEY 
ENTERPRISES
, INC
.  Thomas M. Randazzo, Esq., 
for the General Counsel.
 Joseph J. Solomon, Esq., 
Toledo, Ohio, for the Respondent.
 Thomas P. Timmers, Esq. 
(D™Angelo & Szollosi, LPA),
 of To-ledo, Ohio, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge.  This case 
was tried in Toledo, Ohio, on September 21 and 22, 2009.  The 
International Union of Painters and All
ied Trades, AFL
ŒCIO, 
Local Union No. 7 associated with The International U
nion of 
Painters and Allied Trades (the Union) filed the initial charge in 

this matter on February 17, 2009.  It filed amended charges on 

April 20, and May 27, 2009.  The General Cou
nsel issued a 
complaint on May 29, 2009.
 The General Counsel alleges that Respondent, Bebley Ente
r-prises, Inc., an indu
strial cleaning contractor, violated Section 
8(a)(5) and (1) by repudiating and/or terminating its colle
ctive
-bargaining agreement with t
he Union in December 2008, cea
s-ing to make contributions to the Union™s fringe benefit funds, 
ceasing to d
educt and remit union dues
, and failing to furnish 
the Union with information it requested that is necessary for 
and relevant to the Union™s duties as
 collective
-bargaining re
p-resentative of Respondent™s employees.
 The General Counsel alleges that Respondent violated Se
c-tion 8(a)(1) of the Act in D
ecember 2008, when its 
president, 
Thomas Bebley, told employees about his termination of R
e-spondent™s contr
act with the Union.  The General Counsel a
l-leges that Bebley™s remarks implied a threat of loss of emplo
y-ment if the employees continued to support and remain me
m-
bers of the Union.
 The General Counsel also alleges that R
espondent violated 
Section 8(a)(3) a
nd (1) by reducing the hours of work for e
m-ployee Bobby Hill, changing his job classification from laborer 
to clerk, refusing to reinstate Hill to his l
aborer™s position when 
he was released from light duty, issuing Hill written discipline
, and then discha
rging Hill on or about January 30, 2009.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, Respondent
, and the Char
ging Party, I 
make the following
 FINDINGS OF 
FACT I. JURISDICTION
 Respo
ndent, Bebley Enterprises, Inc.,
 is a corporation e
n-gaged in industrial cleaning, inclu
ding the cleaning of sewers, 
sewer ma
nholes
, and chemical tanks.  Respondent™s office is in 
Toledo, Ohio.  Respondent performs se
rvices valued in
 excess 
of $50,000 for entities which are directly engaged in interstate 
commerce. Respondent admits and I find that it is an e
mployer 
engaged in commerce within the mea
ning of Section 2(2), (6), 
and (7) of the Act and that the Union is a labor organizatio
n within the meaning of Section 2(5) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 Respondent™s 
Repudiation of its 
Collective
- Bargaining 
Agre
ement
 The parties™ contractual relationship
 Respondent has been in business since 1989.  In October 
2000, it sign
ed a collective
-bargaining agreement with the U
n-ion for a term of 
3 years which covered its labo
rers/industrial 
cleaners.  The agreement was entered into purs
uant to 
Section 
8(f) of the Act.  Respondent also entered into a separate agre
e-ment with the Union
 covering the 
Company™s painters.  R
e-spondent has not repudiated the agreement covering the pain
t-ers and that contract is not at issue in this matter.
 The parties signed an extension of the 
agreement covering 
the laborers/cleaners in February 2004, which e
xpired on Oct
o-ber 1, 2006.  However, under the terms of the exte
nsion, this 
agreement continued year to year unless one party notified the 
other of a desire to change the agreement 
60 days prior to O
c-tober 1, 2006, or the anniversary date of the extension.
  Neither 
party so notified the other between 2006 and December 2008.  
Thus, the General Counsel and Charging Party contend that the 
parties were bound to this agreement until O
ctober 1, 2009.  
However, since, as di
scussed herein, the Agreement was not 
leg
ally term
inated in 2009, it is effective under 
articles XXI and 
XXII, until at least October 1, 2010.
 Article XXII of the extension provides that if either party 
fails to comply with the terms of the 
agreement, it may be ca
n-celled with 30 days notice.  Res
pondent relies on this prov
ision 
for its contention that it was privileged to terminate the colle
c-tive
-bargaining agreement in Dece
mber 2008.
 Events leading to Respondent™s repudiation of its relationship 
with the Union
 James Peppers became the business re
presentative of the U
n-ion in February 2006.  In 2007, Peppers began to question 
whether Respondent was complying with Ohio™s prevai
ling 
wage law on projects subject to that sta
tute.  The Union filed a 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 332 complaint with the State of Ohio alleging failure to co
mply 
with the prevailing wage law.  Then it withdrew its co
mplaint 
and filed a lawsuit against Respondent in Fe
bruary 2008.
 On November 26, 2008, Respondent™s 
president, Thomas 
Bebley, came to Peppers™ office with Eric Johnson, a consultant 
to Respondent. 
 Bebley and Peppers discussed the U
nion™s 
concerns as to whether Respondent was pa
ying its employees 
properly for overtime work.  
 On December 9, 2008, the Union™s counsel made a public 
records request, via email, to the City of Toledo for all certified 

payroll reports submitted by Bebley Enterprises pertaining to 
sewer work on the Consaul Street project in East Toledo since 
July 1, 2008.  
 City officials made inquires to Jason Tansey, an engineer 
with the Arcadis company, which acted as the city™s represen
ta-tive on the Consaul project.  Tansey responded to city off
icials 
on December 10, and sent a copy of his email to Gena White, 

Respondent™s office ma
nager
 (GC Exh. 8
). Repudiation/Refusal to 
Comply with the Union™s 
Information 
Request and 
Alleged I
mplied 
Threat of
 Loss of E
mployment
 On December 10, Thomas Bebley called Peppers and i
n-formed him that Respo
ndent was terminating its Allied Trades 
(Laborer™s/cleaners) collective
-bargaining agre
ement with the 
Union.  Peppers asked Bebley for a list of Respondent™
s current 
employees.  Bebley refused to provide this to the Union on the 
grounds that it already had this information.
 Either on December 10, or soon afterwards, Bebley a
d-dressed a number of his emplo
yees. He told them ﬁthat we were 
not going forward with 
our agreement, that they needed to co
n-tact their BA as to whether or not they want to stay with us or 

go forward with the U
nion
ﬂ (Tr. 131
).1 In January 2009, Bebley reiterated in writing his decision to 
terminate this collective
-bargai
ning agreement 
(GC Ex
h. 10
).  Also, in January, Respondent unilaterally ceased making co
n-tributions to the Union™s Health and Welfare Fund that were 

required pursuant to the Allied Trades Agreement. It also 

ceased deducting union dues and remitting such payments to 
the U
nion.
 Respondent takes the position that it was ent
itled to repudiate 
the Allied Trades Agre
ement under 
article XXII of the contract 
because the Union failed to comply with the agreement when it 

sought information from the City of Toledo and other contra
c-tors re
garding its compl
iance with the Ohio prevailing wage 
law.  Article XXII states that ﬁif either party fails to comply 
with the terms of this Agreement, this Agreement may be ca
n-celed with a 30
-day written noticeﬂ 
(GC Exh. 6, p
. 25).   Bebley contends that t
he Union failed to comply with the 
collective
-bargaining 
agre
ement in seeking redress outside of 
the dispute grievance procedure set for in 
article XIX and 
arti-1 Employee accounts of Bebley™s remarks do not differ materially 
from Bebley™s testimony.  Current employee Colen Williams test
ified 
that Bebley said that employees could stay with R
esponde
nt or stay 
with the Union; the Union didn™t find employees their jobs; Bebley did 
so.
 Former employee Leon Barnett testified that Bebley stated that if 
employees stayed with the Union, they should be looking for J
amie 
Peppers to find them a job.
 cle III, section 4,
 article III, section 4 pr
ovides:
  It is further understood that the e
mployee
 on each job, will not 
interfere in any way with the affiliations of the employees of 
the Employer™s customers, or of the owner, or with the e
m-ployees of other contractors, provided such co
ntractors are not 
performing work within the jurisdiction of this A
greement.
  The Union submits that this provision has not
hing to do with 
this case.  It contends that the clause merely prohibits the Union 
and its members from trying to organize the employees of cu
s-tomers who retain Bebley to do i
ndustrial cleaning work.
 Written i
nformation 
request: Respondent™s 
refusal to c
omply
 On January 29, 2009, the Union by counsel requested info
r-mation about Respondent™s employees in writing.  This request 
included: the names of all current employees; the identity of all 
former empl
oyees who had worked for Bebley in the prior 24 
months; current wage rates; current fringe benefits; any chan
g-es to the terms and conditions of employment of Bebley™s e
m-
ployees since its repudiation of the collective
-bargaining 
agreement; the identity of a
ll Respondent™s contracts and co
n-tracts on which it anticipated bidding and the identity of all 
projects on which R
espondent was then working.  On February 
4, 2009, Respondent, by counsel, declined to provide this i
n-formation on the grounds that it no long
er had a collective
-bargaining relatio
nship with the Union. 
 Alleged discrimination against Bobby Hill
 Bobby Hill was hired by Respondent as an i
ndustrial cleaner 
in 2004.  In 2005 or 2006, he left Respondent™s employment for 
a period of 8 or 9 months.  Wh
en he returned, Hill often drove a 
truck which was used to vacuum debris out of sewers and ma
n-holes.  Hill was o
ften, or at least sometimes, a crewleader on 
cleaning projects.
 In September 2008, Hill complained to Respondent™s 
pres
i-dent, Thomas Bebley, abo
ut the fact that employee Charlie 
Taylor was ma
king several dollars more per hour than was Hill. 
Tr. 146.
2  Hill told Bebley that he was taking his complaint to 
Union Business Represent
ative James Peppers.  In his meeting 
with Thomas Bebley on November 26,
 2008, Peppers specif
i-cally mentioned Bobby Hill™s co
ncerns that he was not being 
paid everything that Respondent owed him 
(Tr. 82
).  Hill 
threatened to take his disputes with Respondent to the Union
 on a least several occasions
 (Tr. 524
). Alleged discrimi
natory reduction in hours
 The General Counsel alleges in paragraph 8(a) of the 
com-plaint that on or about December 15, 2008, Respondent di
s-criminat
orily reduced Hill™s hours of work.  Hill worked 133.50 
hours in October 2008; 213.5 hours in November and 13
1 hours 
in December.  
 2 Much of 
Bebley™s testimony is qualified by statements that he 
ﬁmay haveﬂ said certain things, e.g., Tr. 145.  However at Tr. 146, 
Bebley confirmed that Hill complained to him about his pay relative to 
Charlie Taylor™s and at Tr. 147, he confirms that in a meeting 
with 
Peppers in late November 2008, Peppers mentioned that Hill had 
brought his complaints to the Union.  Therefore, I credit Hill™s testim
o-
ny that he told Bebley in September that he was going to the Union 
with his complaint about his wages.
                                                                                                                        BEBLEY ENTERPRISES
 333 Comparable figures for other laborers are as follows:  Leon 
Barnett worked 160.65 hours in October; 196 in November and 
210 in December.  Charlie Taylor worked 160.15 hours in O
c-tober, 224.75 in December and 191 in December.  Colen W
il-liams worked 128.25 hours in O
ctober, 226.25 in November 
and 180.75 in December 
(Exh. R
-B-1). In early December 2008, Respondent hired Lamar Hogue to 
drive a second vacuum truck.  Hill at this time regularly drove a 

vacuum truck.  In the pay period endin
g December 13, Hogue 
worked 22 hours; Hill worked 35.75.  In the pay period ending 
December 20, Hogue worked 54.50 hours and Hill worked 
46.50.  In the pay period ending December 27, Hogue worked 
36.25 hours and Hill worked only 10.75.  Hill™s hours in D
e-cember 2008 may have r
educed in part due to the inability of a 
subcontractor to work in inclement weather.
 Comparisons of Hill™s hours with those of other employees 
for the month of January 2009 are difficult in as much as Hill 

was physically unable to perf
orm his laborer™s duties from Ja
n-uary 21
Œ29, 2009.
 Alleged Discriminatory Reclassification 
of Bobby Hill 
to a
 Clerical Position, Alleged Discriminatory Discipline
 and Termin
ation
 Hill™s disciplinary record
 Respondent concedes that Bobby Hill was generally 
coo
p-erative with its customers.  However, in the last year of his 
employment, prior to his termination on February 2, 2009, R
e-spondent issued Bobby Hill a number of disciplinary noti
c-es/reprimands, which are mentioned in his termination letter.  
They are a
s follows:
 February 25, 2008, Hill was given an oral warning for not 
properly cleaning his resp
irator.  Hill refused to sign the written 
documentation r
egarding this warning and testified that he was 
written up because he was the crew leader and another cr
ew 
member failed to clean his resp
irator.
 June 4, 2008, Hill was given a verbal warning for failure to 
wear personal protective equi
pment.  He admits that he did not 
wear his protective coveralls while inside his truck and a
ppears 
to concede that he was re
quired to do so.
 September 13, 2008:  Respondent gave Hill an oral warning 
for failing to notify it that he was unavailable for weekend 

emergencies.  Hill r
efused to sign the document.  He contends 
that he advised Respondent a week prior to the i
ncident th
at he 
would be attending a wedding.
 September 19, 2008:  Respondent presented Hill with a n
o-tice admonishing him for failing to turn in employee timesheets 
on a Friday.  Hill didn™t sign this notice either.  He co
ntends 
that he turned in his crew™s timeshe
ets the following morning 
because on Friday he would have had to slide them under the 
door of Respondent™s office and was afraid they might be 
blown away.
 November 15, 2008:  Bebley apparently su
spended Hill for 
one day for failing to report to work and fa
iling to notify R
e-spondent that he was not coming in.  Hill submits he did report 

to work in the morning, was sent home and was unable to come 
to back at Respondent™s r
equest because he was at the hospital 
with his mother.  Hill signed Respondent™s discipl
inary form on 
this occasion.
 December 2, 2008:  Respondent gave Hill a written repr
i-mand for failing to prepare for a job.  Hill refused to sign the 

document.  He contends it was not his fault that other emplo
y-ees failed to properly load his truck.  Bebley
 also apparently 
reprimanded Hill the same day for again failing to wear his 
protective coveralls inside his truck.
3 December 16, 2008:  Respondent presented Hill with a wri
t-ten reprimand for impro
perly pouring water out of his truck in 
violation of Respon
dent™s safety and environmental pol
icies.  
The record does not indicate the nature of Hill™s alleged co
n-duct or whether or not he agreed with the reprimand.
 January 30, 2009:  Respondent issued Hill a written warning 
for insubordination.  It alleges that h
e refused to return all his 
company un
iforms to the company for an inventory count.
 The motor vehicle accident of January 20, 2009
 On January 20, 2009, Hill was involved in a motor vehicle 
accident while driving Respondent™s vacuum truck after wor
k-ing at a
 Johns Manville plant.  Before the accident o
ccurred 
Hill notified Thomas Bebley that the truck™s steering was not 
working properly.  B
ebley claims he told Hill not to move the 
truck.  Hill claims that Beb
ley told him to take it to the C
omp
a-ny that service
d Respondent™s equi
pment.
 While turning a corner near the service facility, Hill collided 
with another vehicle, inju
ring the other driver sufficiently for 
the driver to be transported to the hospital by ambulance.  This 
was the second vehicle accident Hill
 had been involved in 
while driving a truck for B
ebley.  The police cited Hill for the 
January 20, accident.  Respondent presented Hill a repr
imand 
for being at fault in this accident.  It appears Respondent co
n-sidered using the acc
ident as a basis for ter
minating Hill but did 
not do so on the advice of its consultant Bobbie Mancillas.
 Written warning for failure to notify Respondent of medical 
treatment; reclassification
 Within a day or two of the accident, Hill sought treatment at 
the Toledo Hospital.  Af
terwards, he sought treatment at Occ
u-pational Care Consultants (OCC), which was the health care 

provider to which Respondent™s emplo
yees were required to go 
after job
-related inj
uries.
 OCC diagnosed a left shoulder strain and put Hill on light 
duty until J
anuary 26, 2009.  R
espondent issued Hill a written 
warning for failure to notify it before seeking medical trea
t-ment.  Hill refused to sign this warning.
 On Friday, January 23, 2009, Hill reported to work.  He test
i-fied that he was sent home that day and r
eturned to Respon
d-ent™s office on Monday, January 26. 
 On Tuesday, January 27, 
Bebley informed Hill that his job was being reclassified from 

laborer to clerk.  Hill was on light duty until January 29, when 

all the physician™s restrictions on his work activ
ities were r
e-moved.  Respondent was aware that Hill™s restrictions were 
removed as of January 29.
 Respondent™s termination of Bobby Hill
 On January 27, Respondent told Hill to bring all his uniforms 
3 This reprim
and is mentioned in Respondent™s February 2, 2009 
termination letter to Hill.  No documentation for this incident is in the 
record, although Hill concedes it occurred. 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 334 into the office.  Hill test
ified that Gena White told him
 that 
since he was being reclassified as a clerk, he didn™t need the 
uniforms.  He testified further that when he o
bjected, White 
told him he had to turn the un
iforms in for ﬁa count.ﬂ
 Respondent contends that all laborers were asked to turn in 
their unifo
rms and that Hill was terminated, at least in part, due 
to his insubordinate refusal to comply with this dire
ctive.  As 
discussed in more detail, later, I find that the General Counsel 

made a prima facie case that Respondent discriminatorily disc
i-
plined an
d terminated Bobby Hill and that R
espondent has not 
met its burden that it would have fired him in the absence of his 
protected activity.
 First of all, I discredit Respondent™s testimony that the d
i-rective to Hill was a nondiscriminatory directive to all f
ield 
employees.
4  To the contrary, I find that at least initially only 
Hill was ordered to bring his uniforms into the office because 
Respondent did not intend to let him work in the field again.  
General
™s Counsel E
xhibit 37, a January 23, 2009 email from
 Gena White to 
Labor 
Cnsultant Bobbie Manci
llas, establishes 
that as of that date Thomas Bebley was loo
king for an excuse to 
fire Hill and that the reclassification and directive r
egarding the 
uniforms was part of this plan to find a prete
xtual reason to 
discharge Hill.
 I rely in part of the following testimony in concluding that 
Respondent did not tell Hill to bring in his uniforms as part of a 
nondiscriminatory effort to count the uniforms of all emplo
y-ees.  There is no evidence, other than Respondent™s s
elf
-serving 
testimony, that the uniform directive was given to all emplo
y-ees at or about the same time it was given to Hill.  I conclude to 

the contrary that it was part of the plan to cr
eate a pretextual 
reason to discharge him.  
 At Tr. 198 the General C
ounsel asked Bebley, ﬁNow, as part 
of the
Šof the reclassif
ication, you instructed Mr. Hill to bring 
in his uniforms; is that correct?ﬂ Bebley answered, ﬁNo, that 
had nothing at all to do with anything with r
eclassification.  It 
had to do
Šit™s strictly a bu
siness decision that affected ever
y-one.  It was part of the uniform policy.ﬂ
 At Tr. 208
Œ209, the General Counsel asked Bebley, ﬁ
[I]sn™t 
it true that you told Bobby to bring those uniforms in because 
he was
Šhe no longer needed them because he was a clerk?ﬂ
 Bebley responded, ﬁI don™t recall that, but I may have said 
that, or that he wouldn™t be in the field.  I think I probably 
would have said som
ething like that.ﬂ
 The testimony of Gena White, Respo
ndent™s office manager, 
is also conflicting as to the reasons
 for which Hill was told to 
bring in his uniforms.  The General Counsel asked White if she 

told Respondent™s labor relations consul
tant, Bobbie Mancillas, 
that Hill was being r
equired to return his uniforms because he 
didn™t need them as a clerk.  She resp
onded:
 4 Gena White testified that all employees received notices with their 
check that they w
ere required to bring their uniforms into the office.  
There is no documentary evidence of this in the record.
 Another reason that I decline to credit White and Bebley on this i
s-sue is the inconsistency of the reasons they gave for counting emplo
y-ees™ unif
orms.  Bebley testified this was done b
ecause Respondent was 
deciding whether or not to retain its current uniform co
ntractor (Tr. 
232).  White testified the inventory was made because Respondent was 
losing a lot of uniforms, Tr. 518
Œ519.
  No.  She had me reclassify him as a clerk for the week 
that he was in there [the office].  And I said, well he won™t 
be using his uniforms this week, so I™ll have him bring 

them in.  
  That was based on what she told me
 . . .  And everybody was bri
nging them in as well
 . . . Q. 
. . . . Is it not true that you informed Ms. Mancillas 
on January 26 that you were changing his classification to 

office clerical, is that true?
 A.  Yes, that™s what I told her.
 Q.  Okay.  And that you asked for the return of
 the un
i-forms because they were not needed any more?
 A.  Right.  That™s correct.
  [Tr. 548.
] White also testified that when Hill asked her if other e
m-ployees were being required to bring in their uniforms, her 

response was, ﬁI™m talking to you.  We™re not 
dealing with 

everyone else.  I want yours,ﬂ 
(Tr. 519
).  This response is i
n-consistent with a general directive.  An employer acting in a 

nondiscriminatory manner would have likely demonstrated to 
Hill that the directive was not discriminatory, for example,
 by 
sho
wing him the notice that was included in other employees 
paychecks.
 On January 29 or 30, White gave Hill a repr
imand for failing 
to turn in his uniforms.  On January 30, Bebley asked Hill 
where his un
iforms were located.  Hill responded that some 
were at home and some were in the back of his truck.  
 Hill went to the shop in the rear of the facility.  Soon therea
f-ter, Bebley entered the shop with two police officers.  The p
o-lice asked Hill why he was trespassing.  Hill responded that he 
worked there.
  Then Bebley said, ﬁno you don™t, you™re fired,ﬂ 
(Tr. 215
Œ220).5 Later on January 30, Hill returned to Respo
ndent™s facility 
with 8 uniform pants and 6 shirts belonging to Respondent.  

Bebley co
ntends that Hill was given until February 2, to bring 
in the 
rest of his uniforms.  Further, he contends that he fired 
Hill for a culmination of misdeeds, the final of which was 
Hill™s insubordination in failing to bring in the rest of his un
i-forms.
 On February 2, 2009, Respondent sent Hill a letter stating 
that he 
was being term
inated due to ﬁaccessive (sic) prohibitive 
violations from February 25, 2008 up to and inclu
ding Jan. 30 
2009.ﬂ  The letter listed the disciplinary inc
idents mentioned 
earlier in this decision.  Only two of these, the alleged Dece
m-ber 16 inci
dent regarding pouring water out of his truck and the 
January 30 alleged insubordin
ation occurred after Respondent 
repudiated its contract with the Union.   
  The termination letter also stated:
 In addition to these violations you have had two (2) at 
fault
 accidents with company vehicles, equipment has 
5 Bebley™s testim
ony at this point is very contradictory.  I find that 
Bebley told Hill he was fired in the shop area on January 30.  B
ebley™s 
testimony at Tr. 216 appears to corrob
orate Hill™s testimony that he told 
Hill that he was fired in the shop; a few pages later Be
bley r
ecanted this 
testimony.
                                                                                                                        BEBLEY ENTERPRISES
 335 been misplaced and your attitude has become extremely 
confro
ntational.
 Finally, you were instructed to bring in your uniforms 
for count
-that directive also has not been met as of 2:45 
PM on Feb. 2, 2009, whic
h is the final reason for this te
r-mination.
  I credit Hill™s testimony that he was fired in the shop area 
and discredit Respondent™s test
imony that he was given an 
additional opportunity to turn in the rest of his uniforms.
6  In-deed, Thomas Bebley testifie
d that he may have decided to fire 

Hill on January 30 
(Tr. 222
), a concession totally inconsi
stent 
with R
espondent™s contention that it discharged Hill for failure 
to return the balance of his uniforms by February 2.
 Respondent™s reasons for many of the ac
tions it took regar
d-ing Hill are generally i
nconsistent.  In a submission to the Ohio 
Office of Une
mployment Compensation, Respondent stated 
that the final event leading to Hill™s termination was insubord
i-nation, i.e. failure to follow a management directi
ve on January 
29, 2009
, to bring in his uniforms for an inventory count.  R
e-spondent then stated that Hill was uncooperative and bellige
r-ent concerning this directive on January 30, and then never 
returned to R
espondent™s facility after January 30.
 In furt
her communication with the unemplo
yment office on 
March 11, 2009, R
espondent stated that Hill was asked to bring 
his uniforms in on January 27, and that Hill refused to co
mply.  
Respondent then stated that Hill returned with the police and 8 
pants and 6 sh
irts.  Fu
rther, Respondent stated that Hill was 
given until February 2 to return the r
emainder of the uniforms 
or he would he charged for them.  The company also stated that 
Hill refused to sign a disciplinary form and never contacted 
Bebley Enterprises af
ter January 30.  Thus, Respondent co
n-cluded this fax communication with the assertion that Hill™s 
employment ended because he was a ﬁno call; no show
-voluntary quitﬂ 
(GC Exh. 34
). Analysis
 Alleged 
Discrimination 
Against Bobby Hill
 In order to establish a v
iolation of Section 8(a)(3) and (1), 
the Board generally r
equires the General Counsel to make an 
initial showing sufficient to support an inference that the a
l-leged discriminatee™s protected conduct was a ‚motivating fa
c-tor™ in the employer™s d
ecision.  Th
en the burden shifts to the 
employer to demonstrate that the same action would have taken 
place even in the absence of pr
otected conduct, 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 889 (lst Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Tran
s-portation Management Corp., 
462 U.S. 393, 399
Œ403 (1983)
; American Ga
rdens Management Co.
, 338 NLRB 644 (
2002)
.  Unlawful motivation and anti
union animus are often esta
b-lished by indirect or circumstantial evidence. 
 The Board has held that whe
n, as here, an employer offers 
inconsistent or shifting re
asons for its actions, a reasonable 
inference may be drawn that the reasons being offered are
 pre-texts designed to mask an unlawful motive. 
Inter
-Disciplinary 
6 On February 2, 2009, Respondent also sent Hill a letter charging 
him $358 for missing uniform pants, shirts, and jackets.
 Advantage, Inc.
, 349 NLRB 480, 506 (200
7), citing 
Mt. Cle
m-ens General Hospital
, 344 NLRB 450, 458 (2005); 
Holsum De 
Puerto Rico, Inc.
, 344 NLRB 694, 714 (2005); and 
GATX L
o-gistics, Inc.
, 323 NLRB 328, 335 (1997).  Shifting and inco
n-sistent justifications for an adverse personnel action often pr
o-vide a basis for concluding that such actions were discriminat
o-ry, 
Pacific Design Ce
nter
, 339 NLRB 415 (2003).
 In this matter, I conclude that the Ge
neral Counsel has made 
a sufficient initial sho
wing to shift the burden to Respondent to 
prove that it wou
ld have discharged Bobby Hill in the a
bsence 
of his union activity, or that his hours would have been reduced 

in December 2008, or that he would have been reclassified 
from laborer to clerk.  I conclude further that R
espondent had 
not met its burden.
 Reduc
tion in hours
 Respondent knew that Hill was complaining to the Union 
about his pay in the fall of 2008.  Respondent also harbored a 

great deal of animus towards the Union as the result of its i
n-quiries on December 9, 2008
, regarding prevailing wage co
m-pens
ation and towards those of its employees it suspected of 
complaining to the Union.  Almost simultaneously with R
e-spondent becoming aware of the Union™s inquiries, Lamar 

Hogue began driving a vacuum truck for Respondent 
(GC Exh. 
11, p. 14, G
C Exh. 18, p
. 23; GC 19, p
. 9, Tr. 158
Œ160).7  As a 
result, Bobby Hill™s hours declined as co
mpared with his hours 
in November and as compared with other e
mployees.
 It may well be that Respondent had a nondiscriminatory re
a-son for hiring Hogue and a
ssigning him work that 
could have 
been pe
rformed by Hill.  However, since the General Counsel 
made a 
prima facie
 case of discrim
ination, it is Respondent™s 
burden to prove that it would have hired Hogue to perform this 

work in the absence of its antiu
nion animus.  It has failed 
to do 
so.  I would note that if Respondent needed to hire Hogue to 
drive a vacuum truck in December, there should be evidence 
that it hired another vacuum truck driver to replace Hill in Ja
n-uary, or evidence as to why it was unnecessary to do so.
 Reclassif
ication of Hill to a 
Clerical 
Position and 
Failure to 
Restore Hill to his 
Laborer™s 
Position
 Gena White™s January 23, 2009 fax to Bobbie Mancillas is a 
veritable smoking gun as to the motivation for Respondent™s 
classific
ation of Hill from laborer to clerk
.  The fax makes it 
quite clear that the Respondent reclassified Hill in order to 

create a pretext to fire him.  There is no evidence that Hill was 

qualified to be a clerk or that this assignment was made with a 
view towards making him a safer driver or tr
aining him to pe
r-form clerical duties.
 Respondent was also aware that Hill™s physical restrictions 
were of limited duration.  The record establishes that Respon
d-ent did not co
ntemplate returning Hill to his duties as a laborer 
when his restrictions expired
.  To the contrary, it intended to 
keep him in a job he was not qual
ified to perform.  In fact, it 
7 Thomas Bebley testified that he hired Hogue in October.  The do
c-umentary evidence in this record ind
icates that Hogue was hired in 
December, almost immediately upon Bebley™s ve
rbal repudiation of his 
relationship with the Union.  I discredit his testimony that Hogue was 
hired prior to December 10, 2008.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 336 did so after it was informed that he was no longer u
nder any 
physical restrictions from a physician.
 Written 
warning and 
discharge
 I find that the nondiscrim
inatory expl
anation Respondent has 
advanced for giving Hill a written warning on January 30, 
2009
, and then discharging him is pretextual.  For one thing, 
Respondent was unable to give a consistent account of its co
n-duct.
 At Tr. 177
Œ178, the General Counse
l asked Thomas Bebley 
at what point in time did he determine that he wanted to fire 
Bobby Hill
.  Bebley responded that it was
 ﬁ[I] think in Febr
u-ary when, you know, the insubordination took place, that™s 

where these issues became, you know, sort of grave.ﬂ
 Bebley 
then confirmed that he was talking about Hill™s alleged failure 

to bring his uniforms in for an inventory count.
 At Tr. 223
Œ234, Bebley testified that Hill was fired for a 
number of misdeeds, including b
ecoming an increased safety 
risk.  However, h
e stated that if Hill had returned his uniforms 
as requested, he might not have been fired.
 The February 2, 2009 termination letter that Respondent sent 
to Hill told him that he was being fired for all the disciplinary 

items that had occurred since Februar
y 2008, two at fault acc
i-dents with company vehicles, misplaced equipment, and his 
confrontational attitude.  The letter concluded that Hill™s failure 
to bring his uniforms in for a count by February 2 was the final 
reason for Hill™s termination.
 Responden
t™s office manager, Gena White informed the 
Ohio Unemployment office that Hill was terminated as no 

call/no show
Švoluntary quit for failing to return the balance of 
his un
iforms 
(GC Exh. 34
).  (At Tr. 544
.) White also testified 
that Hill was terminated for
 not sho
wing up and not calling in 
on February 2.
 However, a January 23 email from White to Labor Consul
t-ant Bobbie Mancillas establishes that Thomas Bebley was loo
k-ing for a reason to fire Hill even before Hill was asked t
o bring 
in his company uniforms
 (GC Exh. 37
).  Thus, the record as a 
whole establishes that R
espondent™s assertion that it fired Hill 
for insubordination with regard to the un
iforms and/or that he 
was terminated for failing to show up for work or calling in on 
February 2, is a pr
etext.
 Finally, Respondent™s discriminatory motive is established 
by its disparate treatment of Hill compared to other employees.   
I do not credit Respondent™s assertion that other e
mployees 
were required to bring in all their un
iforms at the same time 
that Hill w
as ordered to do so.   However, even assuming that 
were the case, there is no evidence that anyone other than Hill 

was terminated or given a written warning for failure to account 
for all the un
iforms issued to them.  Other employees, at the 
worst, may hav
e been charged for missing un
iform
s. Termination of the 
collective
-bargaining 
agreement
 Respondent admittedly terminated its collective bargaining 
agreement with the Union before its expiration.  It argues, 
without citing any authority that it was entitled
 to do so b
ecause 
of the Union™s inquiries to customers regarding its payment of 
the prevailing wage.  This is not a valid reason for terminating 
an otherwise valid agreement.  First of all, among employees™ 
Section 7 rights is the right to file concerted 
complaint about 
wages, 
B & M E
xcavating, Inc., 
155 NLRB 1152 (1965)
, enfd. 
368 F.2d 624 (9
th 
Cir. 1966).  Thus, Respondent could not 
terminate an employee for filing such a Complaint if it were 

concerted.  Since the Union was acting on behalf of unit e
m-plo
yees in making inquiries regarding Respondent™s payment of 
prevailing wages, it is equally illegal for an employer to term
i-nate a collective bargaining agreement for this re
ason.
 It is well established that Section 7 protects employee e
f-forts, ﬁto improve 
terms and conditions of employment or ot
h-erwise improve their lot as employees through channels u
tside 
the immediate employee
-employer rel
ationship.ﬂ  
Eastex, Inc. 
v. NLRB, 
437 U.S. 556, 565 (1978), 
Five Star Transportation, 
Inc., 
349 NLRB 42 (2007).  A Un
ion and/or its members may 
communicate with third parties to advance such legitimate i
n-terests when the communic
ation is not so disloyal, reckless or 
maliciously untrue to lose the Act™s protection, 
Arlington Ele
c-tric, 
332 NLRB 845 (2000).  Ce
rtainly, the 
Union herein was 
well within in rights in inquiring as to Respondent™s compl
i-ance with the Ohio prevailing wage statute.  Mor
eover, there is 
no evidence that its communications were reckless or mal
i-ciously untrue
. Moreover, I reject Respondent™s tortured i
nte
rpretation of the 
collective
-bargaining agre
ement.  However, it is unnecessary to 
interpret the contractual provisions on which Respo
ndent relies, 
because it clearly did not pr
ovide 30 days written notice of its 
cancellation of the agreement as required
 by Article XXII.  
Respondent informed the Union of its repudiation of the 
agreement in writing on January 20, 2009 
(GC Exh. 10
), after it 
verbally repudiated and ceased compliance with its terms.
8  Thus, even as a contractual matter, Respondent illegally 
term
i-nated its contract with the Union.
 As Respondent failed to present any legitimate reason for 
terminating its collective bargaining relationship with the U
n-ion, I co
nclude that it violated Section 8(a)(5) and (1) in doing 
so and unilaterally changing t
he terms and conditions of e
m-ployees of its employees.  Thus, for e
xample, Respondent™s 
failure to continue its contributions to the Union™s fringe ben
e-fit funds and to deduct and remit union dues violates Section 

8(a)(5).
 Failure to provide information re
quested by the Union
 Upon request, an employer has the l
egal duty to furnish its 
employees™ bargaining agent with information relevant and 

necessary to the pe
rformance of its statutory duties. 
NLRB v. 
Acme Industrial. Co
., 385 U.S. 432. (1967). The law dee
ms 
information about the wages, hours, and other terms and cond
i-tions of employment of unit employees to be pr
esumptively 
relevant. 
Timken Roller Bearing Co
., 138 NLRB 15 (1962).
 An employer™s statutory obligation to furnish the union rel
e-vant information,
 on request, a
bsent special circumstances, is 
not relieved merely because the union may have a
ccess to the 
requested information from other sources, 
Postal Service,  
276 
NLRB 1282, 1288 (1985); 
New York Times, Co., 
265 NLRB 
353 (1982); 
Kroger Co., 
226 NLRB
 512 (1976).
 It necessarily follows from my concl
usion that Respondent 
8 Although the written notification is dated Januar
y 9, 2009, it was 
not mailed until Jan
uary 20, Tr. 115, 369.
                                                             BEBLEY ENTERPRISES
 337 illegally repudiated its collective
-bargaining relationship with 
the U
nion, that it violated Section 8(a)(5) and (1) in failing to 
comply with the Union™s information requests.  Moreove
r, its 
factual defenses, i.e., that the Union already had the info
r-mation and the i
nformation was available from other sources 
are co
mpletely specious with regard to much of the information 
requested.
 There is no evidence, for example, that in December 200
8 and January 2009 that the Union had, or could obtain the i
n-formation it r
equested that pertained to Lamar Hogue, who 
Respondent hired in the fall of 2008 or any i
nformation as to 
the jobs Respondent was working at, or planned to bid in Jan
u-ary 2009.
 Resp
ondent, by Thomas Bebley, violated Se
ction 8(a)(1) by 
telling employees on December 10, 2009, that they should co
n-tact their bus
iness agent as to whether or not they wanted to 
remain employees of Respondent or  ﬁgo forward with the U
n-ion.ﬂ
 It is well settl
ed that an employer violates Se
ction 8(a)(1) by 
making statements that would reasonably tend to interfere with, 
restrain
, or coerce employees in the exercise of their se
ction 7 
rights, regardless of whether employees are in fact intimidated 
by the r
emarks,
 Helena Laboratories Corp
., 228 NLRB, 294, 
295 (1977); 
Palagonia Bakery Co.
, 339 NLRB 515 (2003).  A 
finding of restraint or coercion depends on the objective stan
d-ard as to whether such conduct reasonably tends to i
nterfere 
with the free exercise of emplo
yee rights.  I conclude that 
Bebley in suggesting that continued union membership was 

inconsistent with continued employment by Respondent r
e-strained and coerced its employees in the exercise of their Se
c-tion 7 rights.
 CONCLUSIONS OF 
LAW 1. Res
pondent  Beb
ley Enterprises, Inc., violated Section 
8(a)(5) and (1) by repudiating an
d/or terminating its collective
-bargaining agreement with the Union in December 2008, un
i-laterally ceasing to make contributions to the Union™s fringe 

benefit funds, unilaterally ceas
ing the
 deduction and remittance 
of u
nion dues and failing to furnish the Union with information 
it requested that is necessary for and relevant to the Union™s 
duties as collective
-bargaining representative of Respondent™s 
employees.
 2. 
Respondent violated
 Section 8(a)(1) of the Act in Dece
m-ber 2008, when its p
resident, Thomas Bebley, in speaking to 
employees, implied a threat of loss of employment if they co
n-tinued to support and remain members of the Union.
 3. 
Respondent violated Section 8(a)(3) and (1) b
y reducing 
the hours of work for employee Bobby Hill, changing his job 
cla
ssification from laborer to clerk, refusing to reinstate Hill to 
his laborer™s position when he was r
eleased from light duty, 
issuing Hill written discipline on January 30, 2009, and
 then 
dischar
ging him.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 The Resp
ondent having discriminatorily di
scharged Bobby 
Hill, it must offer him rei
nstatement and make him whole for 
any loss of earnings and other benefits, computed on a qua
rterly 
basis from date of discharge to date of proper offer of rei
n-statement, less any ne
t interim earnings, as prescribed in 
F. W. 

Woolworth Co.
, 90 NLRB 289 (1950), plus interest as compu
t-ed in 
New Horizons for the R
etarded
, 283 NLRB 1173 (1987).
 Respondent must also remit to the Union all dues it was r
e-quired to withhold and transmit pursua
nt to the collective ba
r-gaining agreement, with interest, 
see
 Forest Hills Family 
Foods, 
353 NLRB 
411, 413 (2008)
; Merryweather Opt
ical Co
., 240 NLRB 1213, 1216 (1979).
 [Recommeded Order omitted from publication.]
  